           Case 1:17-vv-01309-UNJ Document 70 Filed 08/12/20 Page 1 of 3




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1309V
                                        (not to be published)


    ELISABETH LINK,
                                                                Chief Special Master Corcoran
                         Petitioner,
    v.                                                          Filed: July 9, 2020


    SECRETARY OF HEALTH AND                                     Special Processing Unit                 (SPU);
    HUMAN SERVICES,                                             Attorney’s Fees and Costs


                         Respondent.


Jessica Anne Olins, Maglio Christopher & Toale, WA, Seattle, WA, for Petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for Respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS 1

       On September 22, 2017, Elisabeth Link, (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury related to vaccine administration as a result of a tetanus diphtheria acellular
pertussis (“Tdap”) vaccine administered on September 21, 2015. Petition at 1. On
January 13, 2020, a decision was issued awarding compensation to Petitioner based on
the parties’ stipulation. (ECF No. 55).

1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:17-vv-01309-UNJ Document 70 Filed 08/12/20 Page 2 of 3




       Petitioner has now filed a motion for attorney’s fees and costs, dated May 4, 2020,
(ECF No. 66), requesting a total award of $32,525.50 (representing $30,617.22 in fees
and costs incurred by Maglio Christopher & Toale, PA, and $1,908.28 in fees and costs
incurred by Joseph J. Hoffman, Jr., Esq., of Hoffman Dimuzio). Pursuant to General Order
#9, Petitioner filed a signed statement indicating that she did not incur out-of-pocket
expenses in pursuit of her claim. (ECF No. 66-3). Respondent reacted to the motion on
May 12, 2020, indicating that he is satisfied that the statutory requirements for an award
of attorney’s fees and costs are met in this case and defers to the Court’s discretion to
determine the amount to be awarded. (ECF No. 67). Petitioner did not file a reply
thereafter.

       I have reviewed the billing records submitted with Petitioner’s request. In my
experience, the request appears reasonable, and I find no cause to reduce the requested
hours or rates.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Accordingly, I hereby GRANT Petitioner’s Motion for attorney’s fees and costs. I
award a total of $32,525.50 as follows:

             •   A lump sum of $30,617.22, representing reimbursement for fees and costs,
                 in the form of a check jointly payable to Petitioner and Petitioner’s counsel, 3
                 Maglio Christopher & Toale, PA, and;

             •   A lump sum of $1,908.28, representing reimbursement for fees and costs,
                 in the form of a check jointly payable to Petitioner and Petitioner’s former
                 counsel, 4 Joseph J. Hoffman, Jr., Esq., of Hoffman Dimuzio.

      In the absence of a timely-filed motion for review (see Appendix B to the Rules of
the Court), the Clerk shall enter judgment in accordance with this decision. 5




3Petitioner requests checks be forwarded to Maglio Christopher & Toale, PA, 1605 Main Street, Suite
710, Sarasota Florida, 34236.

4 Petitioner requests checks be forwarded to Maglio Christopher & Toale, PA, 1605 Main Street, Suite

710, Sarasota Florida, 34236.
5 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice
renouncing their right to seek review.
                                                    2
       Case 1:17-vv-01309-UNJ Document 70 Filed 08/12/20 Page 3 of 3




IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




                                     3
